Title: To George Washington from W. Symmes, 10 May 1785
From: Symmes, W.
To: Washington, George



Sir,
Fredericksburg [Va.] May 10. 1785.

I have considered well the terms your Excellency mentioned at your sisters as the best you could allow me, & find on comparing them with my present prospects in another line that I cannot with any justice to myself accept them. My views must be professional, or if I exchange them, ’tis natural to expect some compensation. The salary I receive from Mr Mercer, is perhaps the least advantage I derive from living in his family, & therefore should not, methinks, be made a rule in any other case where those additional advantages must all be given up, & perhaps the benefit I have already received thereby entirely lost.
My education, Sir, has been expensive, & I am now at that stage of it when 65£ is no equivalent for a year of my time. When your Excellency’s wants were first made known to me, I conceived them to be such as would entitle me to an hundred guineas a year; & for this, with the improvement & satisfaction I made no doubt of finding in your Excellency’s family, I predetermined to undertake the fatigues & application of the Office to which I had the honour to be invited. But I am certain that the sum your Excellency mentioned will not support me in the manner I should choose, though perhaps some other man may be found who can live within it. Of this, however, I am persuaded by experience, that no young man of a genteel character,

I mean one who is received among persons of rank & distinction & would not appear unworthy that reception, ever can.
After what your Excellency said, I must suppose that the treaty will cease upon this declaration. However, I will mention at large the terms on which I will with pleasure obey your summons & exert myself to the utmost in your service. My first condition is that I shall have 120£ P. Annum, payable quarterly—with board, washing, & mending: my second that I shall be at liberty to attend the Gen. Court & Court of Appeals; & the last, that when I ride on your Excellency’s business & am obliged to be out more than one day, I shall have a servant with me. If your Excellency should accede to these conditions, you will be sure of a person who will on all occasions consult & defend your interests committed to his care as if they were immediately his own.
I have only now to request that your Excellency will not think hardly of me for this proposal, which is the most moderate that I can possibly make. My views extend only to a bare support, & my professional interest, which I must not wholly abandon. Were it not for these two insuperable motives, I should esteem the honour of being in your family, & enjoying some part of your confidence, a compensation amply sufficient for all the services that I could render you. I have the honour to be, with great respect, Sir, Your Excellencys most obedient humble servant

W. Symmes.

